Rose, J.
Plaintiff alleged in his petition that, as a taxpayer, he appealed from the allowance of two claims against ■ Sherman county, and that he paid his attorney $50' for professional services in successfully prosecuting the appeals. For this sum he demanded judgment against the county. A demurrer to his petition was sustained, and from the dismissal of his action he appealed.
The ruling on the demurrer is right. A statute permits an appeal by a taxpayer from the allowances of a claim against the county, but there is no statute making.the county liable for the fees of his attorney in prosecuting such an appeal. Rev. St. 1913, sec. 966. A taxpayer, *836though permitted by law to appeal from the allowance of a claim against the county, cannot, in absence of statutory authority, collect from the county fees paid by him to his attorney for prosecuting such an appeal.
Affirmed.